DETAILED ACTION
Claim Objections
Claim 15 is objected to because of 3 antecedent basis errors.  Going forwards with examination, the claim is interpreted to be:
--A non-transitory computer-readable storage medium comprising at least one processor and having instructions stored thereon which, when executed by the at least one processor, cause the at least one processor to: 
actuate a device to induce a pressure pulse within a fluidic channel, the pressure pulse resulting in a pressure fluctuation; 
detect the pressure fluctuation within the fluidic channel at a sensor, the sensor being located at a predetermined distance from the device; 
transmit [[the]] a recorded pressure fluctuation from the sensor to the at least one processor, the at least one processor communicatively coupled with each of the device and the sensor; 
determine a measured pressure profile using the pressure fluctuation data; 
receive a baseline pressure profile relating to pressure within an unaltered fluidic channel;
apply an algorithm to the baseline pressure profile and the measured pressure profile; and
output an irregularity location and an irregularity effect based on the algorithm.--

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 8, 10-11 and 15-16 are rejected under 35 U.S.C. 102[(a)(1) as being anticipated by Amir et al. (US 2012/0227499 A1).  
Amir teaches:
1. 	A method for detecting an irregularity within a fluidic channel (= target tube 114), the method comprising (See figs. 1, 2, 7, reproduced below):
inducing a pressure pulse (with use of a signal injector 102 having a transmitter 110 to inject a pressure pulse creating an acoustic wave) within a fluidic channel (114), a pressure fluctuation resulting from the pressure pulse (that is induced by the signal injector 102 into the fluidic channel 114 and is reflected back to be detected by a signal detector 130 having a sensor 108);
detecting (with a use of the signal detector 130 having the sensor 108) the pressure fluctuation (Fig. 2; Pars. 0016-0018; 0041-0042) within the fluidic channel (114);
determining a measured pressure profile (Fig. 2) based on the detected pressure fluctuation (Pars. 0016-0018; 0041-0042);
providing a baseline pressure profile relating to a pressure within an unaltered fluidic channel (so as to identify in initial/unaltered state of the fluidic channel 114 having designed/existing changes in diameter, fittings, junctions, etc.; Par. 0041);
applying an algorithm to the baseline pressure profile and the measured pressure profile (e.g., the algorithm compares the baseline pressure profile to the measured pressure profile; Pars. 0017-0018, 0041-0042); and
outputting (by use of a processing unit 102 with an LCD screen, etc.) an irregularity location and an irregularity effect based on the algorithm (Fig. 7; Abstract; Pars. 0016-0018, 0041-0042).


    PNG
    media_image1.png
    938
    737
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1143
    601
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    576
    763
    media_image3.png
    Greyscale



4. 	The method of claim 1, wherein the irregularity effect is selected from a pressure increase and a pressure decrease (of the pressure fluctuation; Pars. 0016-0018, 0041-0042).

8 (having essentially equivalent subject matters of claim 1).
A system comprising: 
a length of fluidic channel (114) having a fluid disposed therein; 
a device (120/110) coupled with the length of fluidic channel (114); 
a sensor (130/108) disposed within the length of fluidic channel (114) and located at a predetermined distance from the device (120/110); and 
a non-transitory computer readable storage medium (of a processing unit 102) including at least one processor (102) and communicatively coupled with each of the sensor (130/108) and the device (120/110; as shown in at least fig. 1), the non-transitory computer readable storage medium storing instructions thereof executable by the at least one processor (102) to: 
induce a pressure pulse (creating an acoustic wave) within the fluidic channel (114) via activation of the device (120/110), a pressure fluctuation resulting from the pressure pulse, 
detect, at the sensor (130/108), the pressure fluctuation within the fluidic channel (114), 
receive, at the processor (102), data relating to pressure fluctuation, determine a measured pressure profile using the data relating to the pressure fluctuation (Fig. 2; Pars. 0016-0017, 0041-0042), 

apply an algorithm to the baseline pressure profile and the measured pressure profile (e.g., comparing the baseline pressure profile to the measured pressure profile; Pars. 0017-0018, 0041-0042), and 
output an irregularity location and an irregularity effect based on the algorithm (Fig. 7; Abstract; Pars. 0016-0018, 0041-0042).

10-11 (having essentially equivalent subject matters of claims 3 and 4).
The system of claim 8, 
wherein the irregularity is selected from the group consisting of an obstruction, liquid pooling, changes in internal diameter of the fluidic channel, and leaks within the fluidic channel (See discussion above in claim 3), and
wherein the irregularity effect is selected from the group consisting of a pressure increase and a pressure decrease (See discussion above in claim 4).

15 (having essentially equivalent subject matters of claim 1).
A non-transitory computer-readable storage medium (102) comprising at least one processor (102) and having instructions stored thereon which, when executed by the at least one processor (102), cause the at least one processor (102) to: 
actuate a device (120/110) to induce a pressure pulse (creating an acoustic wave) within a fluidic channel (114), the pressure pulse resulting in a pressure fluctuation; 
detect the pressure fluctuation within the fluidic channel at a sensor (130/108), the sensor (130/108) being located at a predetermined distance from the device (120/110); 

determine a measured pressure profile using the pressure fluctuation data (Fig. 2; Pars. 0016-0017, 0041-0042); 
receive a baseline pressure profile relating to pressure within an unaltered fluidic channel (so as to identify in initial/unaltered state of the fluidic channel 114 having designed/existing changes in diameter, fittings, junctions, etc.; Par. 0041);
apply an algorithm to the baseline pressure profile and the measured pressure profile (e.g., the algorithm compares the baseline pressure profile to the measured pressure profile; Pars. 0017-0018, 0041-0042); and
output an irregularity location and an irregularity effect based on the algorithm (Fig. 7; Abstract; Pars. 0016-0018, 0041-0042).

16. 	The non-transitory computer-readable storage medium of claim 15, wherein the algorithm is an inverse model (which “an inverse model” may be understood as comparing and/or referring back the measured pressure profile to the baseline pressure profile by comparing the measured pressure profile to the baseline pressure profile.  See discussions above in claim 1 and/or claim 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. as applied to claims 1 and 8 above, and further in view of Yusuf et al. (US 9,835,592 B2).
2.	Amir teaches the method of claim 1 (wherein inducing the pressure pulse may comprise a tapping mechanism; Par. 0019).
Amir is silent about:  wherein inducing the pressure pulse further comprises blocking the flow of a fluid through the fluidic channel (114).
Yusuf teaches a method for detecting an irregularity within a fluidic channel (110), wherein inducing a pressure pulse further comprises blocking the flow of a fluid through the fluidic channel 110 (said blocking the flow being an alternative to a tapping/striking mechanism; Col. 4, lines 11-28: “In another example, a valve may be opened and closed one or more times so as to generate an acoustic wave within the water flowing through the pipe 110”).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Yusuf teaching to Amir method by having the inducing a pressure pulse further comprises blocking the flow of a fluid through the fluidic channel 110, said blocking the flow being an alternative to the tapping/striking mechanism.  Said blocking the flow would function equally well and without the system having to have any tapping/striking mechanism, for example.  

9 (having essentially equivalent subject matters of claim 2).
Amir as modified teaches the system of claim 8, wherein the device creates the pressure pulse by blocking the flow of the fluid through the fluidic channel (See discussion above in claim 2).

Allowable Subject Matter
Claims 5-7, 12-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
“wherein applying the algorithm further comprises: inputting an estimated irregularity effect and data relating to the pressure pulse; applying a mathematical model to the estimated irregularity effect and data relating to the pressure pulse; and generating an error based on the mathematical model.”
(Claims 6-7 are dependent on claim 5.) 

With respect to claim 12, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter (which is essentially equivalent to the allowable subject matter for claim 5):  “wherein the instructions further cause the processor to:  receive, at the processor, an estimated irregularity effect and data relating to the pressure pulse; apply a mathematical model to the input data; and determine an error based on the mathematical model.”
(Claims 13-14 are dependent on claim 12.) 

With respect to claim 17, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter (which is essentially equivalent to the allowable subject matter for claim 5):  “wherein the instructions further cause the processor to: receive an estimated irregularity effect and data relating to the pressure pulse; apply a mathematical model to the input data; and determine an error based on the mathematical model.”
(Claims 18-20 are dependent on claim 17.) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        February 5, 2022